J-S45016-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: J.C.F., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: Y.F., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 519 EDA 2017

                Appeal from the Order Entered January 10, 2017
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0001268-2016
                                       CP-51-DP-0000085-2015

    IN THE INTEREST OF: J.C.F., III, A         :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: Y.F., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 520 EDA 2017

                Appeal from the Order Entered January 10, 2017
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0001267-2016
                                       CP-51-DP-0000084-2015


BEFORE:      GANTMAN, P.J., PANELLA, J., and STRASSBURGER*, J.

MEMORANDUM BY PANELLA, J.                                   FILED MAY 25, 2018

        Y.F. (“Mother”) appeals from the January 10, 2017 decrees involuntarily

terminating her parental rights and the orders changing the placement goals

from reunification to adoption with respect to her sons, J.C.F., born in May

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S45016-17


2004, and J.C.F., III, born in November 2002 (collectively, “Children”).1 We

affirm.2

        We summarize the relevant facts and procedural history as follows. The

Philadelphia Department of Human Services (“DHS”) received two separate

reports about this family in 2014, alleging that Mother was neglecting the

Children’s educational and hygiene needs, and she was not providing them

food or appropriate supervision. The Children were removed from Mother in

December 2014, after Mother had been missing for three days, and the police

found her at home asleep, having urinated on herself, and with difficulty

answering questions.

        The Children were adjudicated dependent on January 28, 2015, and

their permanency goal was reunification. Mother was required to satisfy the

following Single Case Plan (“SCP”) objectives established by the Community

Umbrella Agency (“CUA”): participate in mental health treatment through

Warren E. Smith (“WES”); participate in parenting services through WES;

participate in visitation with the Children, per court order; participate in

telephone contact with the Children at the discretion of the Children’s

therapist; attend the Clinical Evaluation Unit (“CEU”) for an assessment and



____________________________________________


1   The Children’s natural father is deceased.

2 The Child Advocate has filed an appellee brief in support of the subject
decrees and orders.


                                           -2-
J-S45016-17


random drug screenings, per court order; and meet with a life skills coach to

explore housing resources.

       At the outset of the dependency cases, by orders dated January 21,

2015, the trial court appointed the Support Center for Child Advocates as

counsel and guardian ad litem (“GAL”) for the Children “pursuant to 42

Pa.C.S.A. § 6311 [Guardian ad litem for child in court proceedings], 42

Pa.C.S.A. § 6337 [Right to counsel] and/or 42 Pa.C.S.A. § 5983(a)

[Designation of persons to act on behalf of children], to represent said minor’s

interests in connection with criminal and civil proceedings related to abuse,

neglect, dependency, termination of parental rights, adoption and/or

custody.” Order, 1/21/15.

       On December 22, 2016, DHS filed petitions for the involuntary

termination of Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1),

(2), (5), (8), and (b) and petitions for a goal change to adoption. The trial

court held a combined hearing on the petitions on January 10, 2017. The

Children, who were then fourteen and twelve years old, respectively, were

represented by Martha Little, Esquire (“Child Advocate”), from the Support

Center for Child Advocates.3

____________________________________________


3This Court has recently held that we will address sua sponte the failure of an
orphans’ court to appoint counsel pursuant to 23 Pa.C.S. § 2313(a). See In
re K.J.H., 180 A.3d 411, 413-414 (Pa. Super. 2018). Our Supreme Court, in
In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017) (plurality), held that §
2313(a) requires that counsel be appointed to represent the legal interests of



                                           -3-
J-S45016-17


       DHS presented the testimony of Monaque Riddick, the CUA case

manager for this family from the time of the Children’s adjudication through

the subject proceedings, and the Child Advocate cross-examined her. Ms.

Riddick testified that the Children, who were placed together in their present

pre-adoptive foster home in October 2015, wish to be adopted. DHS also

presented the testimony of Tina Roberts, the CUA aide for the family who

supervised Mother’s visits with the Children since August 2016. Mother

testified on her own behalf.




____________________________________________


any child involved in a contested involuntary termination proceeding. The
Court defined a child’s legal interest as synonymous with his or her preferred
outcome. With respect to this Court’s holding in In re K.M., 53 A.3d 781 (Pa.
Super. 2012), that a GAL who is an attorney may act as counsel pursuant to
§ 2313(a) so long as the dual roles do not create a conflict between the child’s
best interest and legal interest, the L.B.M. Court did not overrule it.

 Here, the trial court appointed the Support Center for Child Advocates to
represent the Children as their counsel and GAL in dependency and
termination of parental rights matters, among others. The court did not issue
separate orders of appointment for the Children in the termination matters.
To the extent that the Child Advocate did not clarify what roles she served for
the Children during the termination hearing, this is of no consequence insofar
as our review of the record, discussed below, reveals that there is no conflict
between the Children’s legal and best interests. Our review of the record, also
discussed later, reveals there is no conflict between the Children’s legal and
best interests. Therefore, we do not remand this matter. Cf. In re T.M.L.M.,
___ A.3d ___, 2018 WL 1771194 (Pa. Super., filed April 13, 2018) (remand
for further proceedings when six-year-old child’s preference was equivocal and
the attorney neglected to interview the child to determine whether legal and
best interest were in conflict).




                                           -4-
J-S45016-17


       By decrees and orders dated and entered on January 10, 2017, the trial

court granted the petitions for the involuntary termination of Mother’s parental

rights and changed the Children’s permanency goals to adoption. Mother

timely filed notices of appeal and concise statements of errors complained of

on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b), which this Court

consolidated sua sponte. Mother then filed, with respect to both appeals, a

petition to file a supplemental concise statement of errors complained of on

appeal wherein she asserted one additional error by the trial court.4

       Mother presents the following issues for our review:

       1. Did the trial court commit an error of law and abuse of
       discretion when it denied [Mother’s] request to have a hearing
       with the children present and subsequently terminated her
       parental rights and changed her children’s goal to adoption
       without ever consulting with the children?

       2. Did the trial court commit an error of law and abuse of
       discretion when it inappropriately relied on inadmissible hearsay
       evidence, including statements purportedly made by the children,
       to terminate [Mother’s] parental rights and change the children’s
       goal to adoption?

       3. Did the trial court commit an error of law and abuse of
       discretion by involuntarily terminating [Mother’s] parental rights
       under 23 Pa.C.S. § 2511(b), where [DHS] failed to prove by clear

____________________________________________


4 The record does not include an order disposing of Mother’s petition to file a
supplemental concise statement. However, in its Rule 1925(a) opinion, the
trial court addresses Mother’s additional assertion, which Mother raises
verbatim in her second issue in the statement of questions involved in her
brief, infra. The Child Advocate and DHS address Mother’s additional assertion
in their briefs to this Court. As such, we conclude that the parties were not
prejudiced by Mother filing the supplemental concise statement, and we will
review Mother’s claim.


                                           -5-
J-S45016-17


      and convincing evidence [that] termination would best serve the
      emotional needs and welfare of the children?

      4. Did the trial court commit an error of law and abuse of
      discretion by changing the children’s goal to adoption, where DHS
      failed to prove by clear and convincing evidence that adoption is
      in the children’s best interest?

Mother’s Brief, at 3.

      We review Mother’s issues regarding the goal change orders and

involuntary termination decrees for an abuse of discretion. See In re R.M.G.,

997 A.2d 339, 345 (Pa. Super. 2010).

      In order to conclude that the trial court abused its discretion, we
      must determine that the court’s judgment was “manifestly
      unreasonable,” that the court did not apply the law, or that the
      court’s action was “a result of partiality, prejudice, bias or ill will,”
      as shown by the record. We are bound by the trial court’s findings
      of fact that have support in the record. The trial court, not the
      appellate court, is charged with the responsibilities of evaluating
      credibility of the witness and resolving any conflicts in the
      testimony. In carrying out these responsibilities, the trial court is
      free to believe all, part, or none of the evidence. When the trial
      court’s findings are supported by competent evidence of record,
      we will affirm, “even if the record could also support an opposite
      result.”

Id.

      We have stated that

      pursuant to 42 Pa.C.S.A. § 6351(f) of the Juvenile Act, when
      considering a petition for a goal change for a dependent child, the
      juvenile court is to consider, inter alia: (1) the continuing
      necessity for and appropriateness of the placement; (2) the extent
      of compliance with the family service plan; (3) the extent of
      progress made towards alleviating the circumstances which
      necessitated the original placement; (4) the appropriateness and
      feasibility of the current placement goal for the children; (5) a
      likely date by which the goal for the child might be achieved; (6)
      the child’s safety; and (7) whether the child has been in placement

                                        -6-
J-S45016-17


     for at least fifteen of the last twenty-two months. The best
     interests of the child, and not the interests of the parent, must
     guide the trial court. As this Court has held, a child’s life simply
     cannot be put on hold in the hope that the parent will summon
     the ability to handle the responsibilities of parenting.

In re A.B., 19 A.3d 1084, 1088-1089 (Pa. Super. 2011) (citation omitted).

     Termination of parental rights is governed by § 2511 of the Adoption

Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis.

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     The relevant provisions of the Adoption Act in this case are as follows.

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                      ...

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

                                      ...



                                     -7-
J-S45016-17


       (b) Other considerations.―The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

       Before turning to the merits of Mother’s issues on appeal, we note that

Mother does not assert in the statement of questions involved in her brief that

the trial court abused its discretion by terminating her parental rights pursuant

to § 2511(a). See Krebs v. United Refining Company of Pennsylvania,

893 A.2d 776, 797 (Pa. Super. 2006) (stating that any issue not set forth in

or suggested by an appellate brief’s statement of questions involved is

deemed waived). Even if she did raise this issue, we would conclude that the

court did not abuse its discretion pursuant to § 2511(a)(2).5 This Court has

stated as follows.

       In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
       2511(a)(2), the following three elements must be met: (1)
       repeated and continued incapacity, abuse, neglect or refusal; (2)
       such incapacity, abuse, neglect or refusal has caused the child to
       be without essential parental care, control or subsistence
       necessary for his physical or mental well-being; and (3) the


____________________________________________


5 We need only agree with the trial court as to any one subsection of §
2511(a), as well as § 2511(b), in order to affirm an involuntary termination
decree. See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

                                           -8-
J-S45016-17


        causes of the incapacity, abuse, neglect or refusal cannot or will
        not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citation omitted).

        In this case, the trial court set forth the following factual findings with

respect to subsection (a)(2).

        The Children were taken into DHS custody because Mother was
        unable to provide essential parental care: she was not providing
        the Children with their educational and hygienic needs; was not
        providing supervision or, at times, food for the Children; and she
        was in urgent need of mental health treatment. Mother did not
        successfully complete all her SCP goals. Mother completed her
        parenting classes, [al]though CUA still had concerns about her
        ability to parent. Mother was inconsistent in her mental health
        treatment and was not engaged in mental health treatment at the
        time of the termination trial. Mother admitted that she was not
        consistent with her mental health treatment over the life of the
        case. Mother also admitted that her psychiatrist is still trying to
        stabilize her medication regimen in order for her to function. Over
        the life of the case, Mother made threats to [Ms. Riddick],
        appeared sleepy and over-medicated in court, and was committed
        on 201 [50 P.S. § 7201 (Persons who may authorize voluntary
        treatment)] and 302 [50 P.S. § 7302 (Involuntary emergency
        examination and treatment authorized by a physician – not to
        exceed one hundred twenty hours)] commitments. [Ms. Riddick,
        the CUA case manager,] had safety concerns for the Children and
        Mother’s ability to parent.[6] Mother continues to need to stabilize

____________________________________________


6   Ms. Riddick testified on inquiry by the trial court:




                                           -9-
J-S45016-17


       her mental health to function and to provide care for the Children’s
       needs and emotional well-being. Mother lived in inadequate
       housing throughout most of the case. Mother rents a room in a
       boarding house. Mother did not verify her address with [Ms.
       Riddick] or grant permission to assess her house. Mother had
       supervised visits, but caused the Children distress at almost every
       visit. Mother was inappropriate when having telephonic contact
       with the Children. Mother blamed the Children for their placement
       in foster care, would tell them about her mental health
       hospitalizations, and even went so far as to tell them that she was
       pregnant when she really was not. . . .

Trial Court Opinion, 3/27/17, at 10 (citations to record omitted).

       The testimonial evidence of Ms. Riddick, the CUA case manager,

supports the court’s findings. Ms. Riddick testified that Mother was minimally

compliant with her SCP objectives. See N.T., 1/10/17, at 37-38. Most

importantly, she testified that the CEU concluded that Mother has severe

mental health issues and would benefit from outpatient treatment at Warren

E. Smith. See id., at 19. However, Mother did not attend outpatient

treatment. See id., at 25-26. In addition, Ms. Riddick testified that Mother

completed parenting classes, but the certificate of completion from the service

provider recommended that she continue with intensive therapy. See id., at



____________________________________________


       Q. Just tell me why do you observe that [Mother is] a safety
       threat?

       A. [S]he’s told me that she was going to kill me. She called me
       and said that her brother . . . was going to kill her and the
       [C]hildren. And [she told me that her brother] was a[n] Islamic
       terrorist, and she was, you know, in fear of her life. . . .

N.T., 1/10/17, at 31. See also id., at 26.

                                          - 10 -
J-S45016-17


24-25. She testified that Mother told the Children it was their fault that they

were in foster care. See id., at 35. Ms. Riddick continued on direct

examination:

      [S]ometimes she would even blame me as to the reason why the
      kids were not home with her stating that I didn’t do my job well
      enough. She had called me one time and asked me not to inform
      the boys that she was 302’d. And then she called them and told
      them that she was, which made them extremely upset.

      She called them and told them that she was pregnant and
      expecting a new baby with her new boyfriend. . . .

Id., at 35. Ms. Riddick testified that Mother was not pregnant. Id.

      As such, the trial court’s findings, which are supported by the testimonial

evidence, reveal that Mother’s repeated and continued mental health

incapacity and/or refusal to comply with her SCP objectives has caused the

Children to be without essential parental care, control or subsistence

necessary for their physical or mental well-being. Further, the causes of

Mother’s incapacity and/or refusal cannot or will not be remedied.

      In her first issue on appeal, Mother argues that the trial court erred and

abused its discretion by denying her request that the Children testify at the

hearing. At the commencement of the hearing and prior to any testimonial

evidence, Mother’s counsel stated on the record in open court,

      [M]y request is that[,] after we hear all the witnesses today[,]
      that we get a short date for the boys to come in to testify. I would
      like them to testify regarding [23 Pa.C.S. §] 2511(b). In addition,
      there are actually proceedings under two acts before you today.

      There’s a goal change under the Juvenile Act . . . and termination
      of parental rights under the Adoption Act. Under the Juvenile Act,

                                     - 11 -
J-S45016-17


        in any permanency hearing held with respect to the child, the
        [c]ourt shall consult with the child regarding the child’s
        permanency plan in a manner appropriate to the child’s age and
        maturity. . . .

        The Pennsylvania Rules of Court pertaining to dependency matters
        also mandate the appearance of the child at hearings. . . .

N.T., 1/10/17, at 5-6. Mother proffered, “What I would be getting at in the

[C]hildren’s testimony is the relationship with their Mom, the importance of

the relationship with their mom, and whether severing that relationship would

be harmful to them and would destroy something in existence that is

necessary and beneficial.” Id., at 6-7.

        With respect to the goal changes orders, Mother contends that

Pennsylvania Rule of Juvenile Court Procedure 11287 requires that dependent


____________________________________________



7   The rule provides in relevant part:

        D. Order appearance. The court may order any person having
        the physical custody or control of a child to bring the child to any
        proceeding.

        Comment:
        In no case is a proceeding to occur in the absence of the
        child’s attorney. The court has discretion whether to proceed if
        the court finds that a party received proper notice of the hearing
        and has willfully failed to appear.

        Requiring the child’s attorney to be present pursuant to paragraph
        (B)(2) protects the child’s interest if the proceeding is conducted
        in the child’s absence. However, unless good cause is shown, a
        child should appear in court. It is important that all children,
        including infants, appear in court so the court can observe the



                                          - 12 -
J-S45016-17


children be present in all dependency proceedings, and that 42 Pa.C.S.A. §

6351(e)(1)8 requires that the court consult with the dependent child at goal

change hearings. The trial court agreed on the record in open court that a



____________________________________________


        interaction between the caregiver and child and observe the child’s
        development and health.

        Ensuring a child appears in court on a regular basis is critical
        because the court oversees the child and is to ensure his or her
        care, protection, safety, and wholesome mental and physical
        development. However, the court may ask that the child be
        removed from the courtroom during sensitive testimony.

Pa.R.J.C.P. 1128 (emphasis added).

8   That subsection provides:

        (e) Permanency hearings.

        (1) The court shall conduct a permanency hearing for the
        purpose of determining or reviewing the permanency plan of the
        child, the date by which the goal of permanency for the child might
        be achieved and whether placement continues to be best suited
        to the safety, protection and physical, mental and moral welfare
        of the child. In any permanency hearing held with respect to the
        child, the court shall consult with the child regarding the child’s
        permanency plan, including the child’s desired permanency goal,
        in a manner appropriate to the child’s age and maturity. If the
        court does not consult personally with the child, the court shall
        ensure that the views of the child regarding the permanency plan
        have been ascertained to the fullest extent possible and
        communicated to the court by the guardian ad litem under section
        6311 (relating to guardian ad litem for child in court proceedings)
        or, as appropriate to the circumstances of the case by the child’s
        counsel, the court-appointed special advocate or other person as
        designated by the court.
                                        ...

42 Pa.C.S.A. § 6351(e)(1) (emphasis added).

                                          - 13 -
J-S45016-17


child should appear at permanency review hearings pursuant to Pa.R.J.C.P.

1128. See N.T., 1/10/17, at 8. Further, pursuant to § 6351(e)(1), the court

agreed that a child, based on age and maturity, “could actually give” his or

her opinion regarding the placement goal during a permanency review

hearing. Id. However, in denying the request that the Children testify during

the subject proceedings, the court stated to Mother’s counsel:

      But all that testimony that you’re asking for us to have the
      [C]hildren come and testify, most of the time, if not all the time[,]
      it’s brought out in DHS’s case in chief by the social worker and the
      case manager because they’re the ones that have been working
      the case for all this time. So, they’ve been observing the children.
      They’ve been talking to the children. And for that matter, even
      the child advocate because that’s the child’s attorney. . . .

Id., at 8-9.

      We agree insofar as Ms. Riddick testified that the Children wish to be

adopted. See id., at 17. Indeed, both the comment to Pa.R.J.C.P. 1128 and

§ 6351(e)(1) provide for the child’s absence, thereby allowing the juvenile

court to exercise its discretion in directing whether a child be present. Thus,

we discern no abuse of discretion and/or error of law by the court in denying

Mother’s request that the Children testify with respect to the goal change

proceeding.

      With respect to the termination decrees, Mother contends that the

court’s “consultation with the child is important to complete the needs and

welfare analysis required” under § 2511(b). Mother argues that the court

abused its discretion in not permitting the Children to testify. During the


                                     - 14 -
J-S45016-17


hearing, Mother’s counsel sought to distinguish this Court’s decision in In re

B.L.L., 787 A.2d 1007 (Pa. Super. 2001), by stating that she would not be

seeking the Children’s preference by their testimony. See N.T., 1/10/17, at

6-7. The trial court disagreed and found that Mother’s counsel was effectively

seeking their preference. As such, the court denied her request for the

Children’s testimony pursuant to In re B.L.L. See id., at 7-9.

      In In re B.L.L., this Court held that the trial court did not err in refusing

to schedule an additional hearing to allow the twelve-year-old female child to

testify regarding the involuntary termination of her mother’s parental rights.

We explained, “[i]n contrast to those which exist in custody or adoption

proceedings, there is no statutory requirement nor is there any Pennsylvania

appellate decision which permits or requires the testimony or preference by

the child to be placed on the record as an integral part of a termination

proceeding.” 787 A.2d at 1014. In fact, we concluded that In re Child M.,

681 A.2d 793 (Pa. Super. 1996), controlled, wherein this Court “specifically

refused to create . . . [the] requirement” that an abused or neglected child be

forced by his or her natural parent to testify in an involuntary termination

proceeding. Id., at 1011 (citing In re Child M., 681 A.2d at 798). And we

noted that the child’s legal interests are protected by representation of counsel

in involuntary termination proceedings pursuant to 23 Pa.C.S.A. § 2313(a).

Id., at 1013-1014.




                                      - 15 -
J-S45016-17


       However, Mother contends on appeal that our Supreme Court’s plurality

decision in L.B.M. overturned In re B.L.L.. Specifically, Mother argues that

L.B.M. “supports the rule that children must be present at termination

proceedings. Undoubtedly, the best way to ascertain the child’s wishes is for

the child to be present to express them.” Mother’s Brief, at 15.

       Contrary to Mother’s argument, L.B.M. does not require that a child be

present to express his or her preference during a contested involuntary

termination proceeding. In fact, the L.B.M. Court held that § 2313(a)

mandates that trial courts appoint counsel for the purpose of representing the

child’s legal interests, that is, his or her preferred outcome. Indeed, rather

than overturning our decision in In re B.L.L., the L.B.M. Court expressly

noted this Court’s decision for recognizing that a child’s legal interests are

protected by representation of counsel in termination of parental rights cases.

See L.B.M., 161 A.3d at 174 n. 3. Therefore, we reject Mother’s issue.

       In her second issue, Mother argues that the trial court erred and/or

abused its discretion by admitting into evidence Ms. Riddick’s testimony that

the Children wish to be adopted, and that the oldest child, J.C.F., III, told her

that he felt he needed to help Mother.9 See N.T., 1/10/17, at 17, 43-44. Ms.

Riddick testified as follows.

____________________________________________


9Mother also asserts that Ms. Riddick’s testimony regarding the Children not
wanting to visit with Mother in early 2016, described below, is inadmissible
hearsay. Because Mother’s counsel did not object to this testimony, see N.T.,



                                          - 16 -
J-S45016-17


       During the visit, [J.C.F., III,] would state [to] me that he felt that
       he needed to help his Mom. If he was there with her, maybe, you
       know, she would be more compliant with her mental health
       treatment. That he was the one [who] potentially could save her.
       And that he felt hopeless because he wasn’t around to help her
       out.

Id., at 43-44. Nevertheless, Ms. Riddick testified that the Children wish to be

adopted. See id., at 17. Mother argues that the testimony was inadmissible

hearsay and prejudicial because the court relied upon it in ruling on the subject

petitions. We disagree.

       When we review a trial court ruling on admission of evidence, we
       must acknowledge that decisions on admissibility are within the
       sound discretion of the trial court and will not be overturned
       absent an abuse of discretion or misapplication of law. In addition,
       for a ruling on evidence to constitute reversible error, it must have
       been harmful or prejudicial to the complaining party.

Phillips v. Lock, 86 A.3d 906, 920 (Pa. Super. 2014) (citation omitted).

       Pennsylvania Rule of Evidence 801 defines “hearsay” as a statement

that “(1) the declarant does not make while testifying at the current trial or

hearing; and (2) a party offers in evidence to prove the truth of the matter

asserted in the statement.” Pa.R.E. 801(c).

       In its Rule 1925(a) opinion, the trial court reasoned that the testimony

was properly admitted as an exception to the rule against hearsay, namely,



____________________________________________


1/10/17, at 36-37, the claim is waived, see, e.g., Harman ex rel. Harman
v. Borah, 756 A.2d 1116, 1124 (Pa. 2000) (“[I]n order to preserve an issue
for review, litigants must make timely and specific objections during trial….”).



                                          - 17 -
J-S45016-17


Pa.R.E. 803(3),10 as statements of the Children’s then-existing state of mind

or emotional condition. The court found that the Children’s statements

testified to by Ms. Riddick “were made in a natural manner and not under

suspicious circumstances.” Trial Court Opinion, 3/27/17, at 19. Upon careful

review of the relevant law as applied to the subject testimony, we discern no

abuse of discretion by the court. See Commonwealth v. Collins, 703 A.2d
418, 425 (Pa. 1997) (“Where the declarant’s out-of-court statements

demonstrate his or her state of mind, are made in a natural manner, and are

material and relevant, this Court has held that the statements may be

admitted”). Mother’s second issue fails.

       In her third issue, Mother argues that, because DHS did not present

reliable evidence of the Children’s wishes, and the trial court did not allow the

Children to testify regarding their wishes, the court did not adequately

consider the Children’s needs and welfare under § 2511(b). We disagree.

       With respect to that subsection, this Court has explained as follows.

       Section 2511(b) focuses on whether termination of parental rights
       would best serve the developmental, physical, and emotional
       needs and welfare of the child. As this Court has explained,
       Section 2511(b) does not explicitly require a bonding analysis and
       the term ‘bond’ is not defined in the Adoption Act. Case law,
       however, provides that analysis of the emotional bond, if any,
       between parent and child is a factor to be considered as part of
____________________________________________


10 “A statement of the declarant’s then-existing state of mind (such as motive,
intent or plan) or emotional, sensory, or physical condition (such as mental
feeling, pain, or bodily health), but not including a statement of memory or
belief to prove the fact remembered or believed unless it relates to the validity
or terms of the declarant’s will.”

                                          - 18 -
J-S45016-17


      our analysis. While a parent’s emotional bond with his or her child
      is a major aspect of the subsection 2511(b) best-interest analysis,
      it is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of
            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quotation

marks and citations omitted; brackets in original).

      The trial court found as follows with respect to subsection (b).

      Mother and Children do not have a positive and healthy
      relationship. During visits, Mother would upset the Children with
      questions she knew would distress them. During telephonic
      contact, Mother blamed the Children for their placement in foster
      care, told them about her mental health hospitalizations, and lied
      to them about being pregnant. Mother created false expectations
      for the Children by making promises that she knew could not be
      accomplished. At the same time, both [C]hildren are parentified
      when it comes to Mother. Both Children expressed the desire to
      take care of Mother and make sure she takes her medication. The
      Children believed that Mother would be all right if they were there
      to take care of her. . . . The relationship of Mother to Children is
      similar to that of an aunt or older sister, rather than a parent. The
      trial court heard testimony that the Children are more worried
      about Mother than Mother is about Children. Children are twelve
      and fourteen years of age and want to be adopted by the foster
      parent. The Children would not suffer irreparable harm if Mother’s
      parental rights were terminated. It is in the Children’s best
      interest to be adopted by the foster parent who has cared for them
      for at least the last fourteen months. . . . Consequently, the trial
      court did not abuse its discretion when it found, by clear and
      convincing evidence, that there was no parental bond and that



                                     - 19 -
J-S45016-17


      termination of Mother’s parental rights would not destroy an
      existing beneficial relationship.

Trial Court Opinion, 3/27/17, at 15-16 (citations to record omitted).

      The testimony of Ms. Riddick and Tina Roberts, the CUA case aide who

supervised Mother’s visits with the Children, supports the court’s findings.

Their testimony reveals that Mother had supervised visits every Thursday from

4:00 p.m. to 6:00 p.m. See N.T., 1/10/17, at 35-36. However, since August

of 2016, Mother had only six visits with the Children. See id., at 61. Ms.

Riddick explained on cross-examination:

      The visits were [at] the boys’ discretion. So, we went through a
      period where neither [child] wanted to visit . . . starting early back
      in 2016, based off of [Mother informing them of her] pregnancy.
      . . . The boys just felt like they didn’t want to be bothered.
      [Mother] would tell them things like, “I’m going to give you this.
      I’m going to do” -- you know, a lot of promises.

      And then . . . when they got to the visit, she wouldn’t follow up
      with it. So, the boys did not want to visit. However, recently,
      she’s given them . . . money -- more materialistic items to try to
      get them to come.

Id., at 36-37.

      Ms. Riddick and Ms. Roberts testified that the Children would not suffer

irreparable harm if Mother’s parental rights were terminated. See id., at 42,

64. Indeed, they testified that the Children’s bond with Mother is not healthy.

See id., at 42, 65. Ms. Roberts explained that they are “trying to be adults

instead of trying to be children to Mom.” Id., at 65. Ms. Riddick and Ms.

Roberts described the Children as “parentified” in that they feel the need to

help Mother be compliant with her mental health treatment. Id., at 43-44, 65.


                                     - 20 -
J-S45016-17


         Further, Ms. Riddick testified that the Children “have a very good

relationship with their current foster parent.” Id., at 40. In fact, she testified

that the Children would suffer irreparable harm if removed from their foster

mother, who is a pre-adoptive resource. See id., at 17, 39. Thus, the

testimonial evidence supports the court’s conclusion that terminating Mother’s

parental rights will serve the Children’s developmental, physical, and

emotional needs and welfare pursuant to subsection (b). Mother’s third claim

fails.

         Lastly, Mother argues that, because the court did not consult with the

Children pursuant to § 6351(e)(1), it did not adequately consider the

Children’s best interests. Therefore, Mother argues that the court erred and

abused its discretion in changing the Children’s goal to adoption. Based on our

disposition of Mother’s second issue on appeal, we reject this claim. Further,

we conclude that the foregoing testimonial evidence supports the goal change

orders. The evidence demonstrates that the Children had been dependent for

nearly two years at the time of the hearing, and Mother’s incapacity and

neglect continued to cause them to be without essential parental care

necessary for their physical and mental well-being. And they desired adoption.

Thus, we discern no abuse of discretion.

         Accordingly, we affirm the decrees involuntarily terminating Mother’s

parental rights and the goal change orders.

         Decrees and orders affirmed.


                                        - 21 -
J-S45016-17


     President Judge Gantman joins the memorandum.

     Judge Strassburger files a concurring memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/25/18




                                - 22 -